DETAILED ACTION

1. The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 


Reasons for Allowance

2. The following is an Examiner's Statement of Reasons for Allowance: 

As noted in section 7 of the previous Office Action, claims 43-57 are subject to a provisional rejection on the ground of nonstatutory double patenting over claims 11, 22 and 24-25 of copending Application USSN 16/915894, published as US 20200345872 (of record).  

Given that this provisional nonstatutory double patenting rejection over copending USSN 16/915894 is the only rejection remaining in the instant application, and that USSN 16/915894 is a later-filed application relative to the instant application, the rejection is withdrawn to permit the instant application to issue first.  See MPEP 804.


3. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA OUSPENSKI whose telephone number is 571-272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644